Citation Nr: 9911511	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-23 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for a back disorder.  

2.  Entitlement to service connection for a right shoulder 
disorder with limitation of motion and atrophy.  

3.  Entitlement to service connection for extensive 
arteriosclerosis involving the right lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1941 to March 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
1995 and January 1996 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.

During the December 1998 hearing, the veteran withdrew the 
appeal on the issue of whether new and material evidence had 
been submitted or secured to reopen the claim of entitlement 
to service connection for a hernia.  That issue is therefore 
not currently before the Board.  

The Board notes that the veteran seeks service connection for 
a dental condition.  Medical records show that the veteran 
suffers from severe mandibular atrophy.  This issue is 
referred to the RO for initial development and adjudication.  

The issue of entitlement to service connection for a right 
shoulder disorder with limitation of motion and atrophy is 
addressed in the REMAND portion of the decision, below.



FINDINGS OF FACT

1.  In an August 1959 rating decision, the RO denied service 
connection for residuals of a back contusion.  The RO 
notified the veteran of the decision, but he did not appeal.  

2.  Evidence submitted or secured since the August 1959 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim. 

3.  Service medical records show that the veteran sustained a 
contusion to the posterior chest area during service.  

4.  The record is negative for the diagnosis or treatment of 
a chronic back disorder in service or for many years 
thereafter.  

5.  There is no competent medical evidence of a nexus between 
the extensive arteriosclerosis involving the right lower 
extremity and the veteran's period of active military service 
or some incident thereof. 


CONCLUSIONS OF LAW

1.  The August 1959 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1998). 

2.  New and material evidence has been submitted or secured 
since the August 1959 rating decision to reopen the claim of 
entitlement to service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  

3.  A chronic back disorder was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

4.  The veteran's claim of entitlement to service connection 
for extensive arteriosclerosis involving the right lower 
extremity is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim for Back Disorder

In an August 1959 rating decision, the RO denied service 
connection for residuals of a back contusion.  The RO 
notified the veteran of that denial.  The veteran did not 
appeal.  Therefore, the RO's decision of August 1959 is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1998).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, No. 97-2180, slip op. at 4 
(U.S. Ct. Vet. App. February 17, 1999).  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which 
stated that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change); 
Elkins v. West, No. 97-1534, slip op. at 14-15 (U.S. Ct. Vet. 
App. February 17, 1999) (stating that, after Hodge, new and 
material evidence may be presented to reopen a claim, even 
though the claim is ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, slip op. at 4.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Evans, 9 Vet. App. at 283; but see Duran v. Brown, 7 
Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, slip op. at 4.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.        

In this case, the RO denied service connection for residuals 
of a back contusion as none were found.  The evidence of 
record at the time of the decision consisted of the veteran's 
service medical records, a July 1953 statement from the 
veteran, and an August 1953 statement from A.B. Zaitlin, M.D.  

The veteran has pursued several claims.  The evidence 
relevant to the back disorder submitted or secured since the 
August 1959 rating decision consists of the following: 1) 
photocopies of service medical records; 2) VA medical 
records; 3) the report of the May 1995 VA examination; 4) 
statements from the veteran dated in May 1995, March 1996, 
November 1996, October 1998, and November 1998; 5) the report 
of the April 1996 VA examination; 6) the report of the June 
1997 VA examination; 7) a statement and records from Michael 
P. Young, M.D.; 8) the veteran's testimony from an August 
1998 personal hearing; and 9) testimony from a December 1998 
hearing before a member of the Board.  

Considering the above-listed evidence, the Board finds that 
there is new evidence so significant as to require 
consideration in order to fairly decide the claim.  
Specifically, Dr. Young indicated that the veteran's in-
service injury was related to his current back 
symptomatology.  In addition, the veteran presented 
additional explanation and description of the circumstances 
of the in-service injury and the years following his initial 
claim.  Such testimony does not duplicate any prior evidence.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for a back disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Winters, slip op. 
at 4. 

Service Connection Claims

Factual Background

The veteran's service medical records showed that he 
sustained a contusion to the mid posterior chest area in 
February 1944.  A tire from a TBF plane blew out, hurling a 
tire rim, which struck the veteran in the back.  He 
complained of pain in the back and chest.  Examination was 
significant for redness in the mid posterior chest area.  
There was tenderness on pressure in the area of the mid 
posterior chest region.  There were no fractured ribs.  The 
veteran was treated with bed rest and discharged to duty 
three days later.  The service medical records were negative 
for any complaint or diagnosis of a right leg disorder or 
circulatory system.  

The veteran's reenlistment examination dated in March 1945 
was negative for any findings related to the back.  The 
January 1947 separation examination report referred to a 
contusion of the chest area sustained in February 1944.  The 
physical examination was negative for any abnormality of the 
spine, extremities, or circulatory system.  

In July 1953, the veteran submitted a statement in which he 
indicated that he incurred a back concussion in service in 
1944 as a result of a plane accident.  He explained that he 
was hit in the back by a wheel from a TBM.  He was released 
from sick bay and told only that he was fit for duty.  A few 
years later, he discovered that his kidney was badly damaged, 
apparently as a result of the in-service accident.  

In response to an RO request for the veteran's treatment 
information, Dr. Zaitlin indicated in August 1959 that he 
provided periodic prostate massages only.  A request mailed 
to Dr. Earl Zazone yielded no response.  

In February 1995, the veteran submitted a claim for disorders 
including back pain and right leg numbness.  

The RO obtained the veteran's VA medical records.  In April 
1992, the veteran reported he walked up to several miles per 
day for exercise after undergoing heart surgery in 1989.  X-
rays taken in October 1991 showed mild hypertrophic 
degenerative changes of the lumbosacral spine and bilateral 
facet joint hypertrophy of the lower lumbar spine.  In 
addition, the films showed atherosclerotic change of the 
abdominal aorta and both iliac arteries. A computed 
tomography (CT) scan taken in December 1991 showed marked 
degenerative disc disease (DDD) of the lumbar spine with 
moderately bulging discs at L3-4, L4-5, and L5-S1.  
Orthopedic notes dated in December 1991 indicated that the 
veteran was awakened by left leg pain.  Notes dated in June 
1993 indicated that the L4-5 stenosis was "not service 
related."  A request for neurology consultation dated in 
October 1993 indicated possible bilateral peripheral 
neuropathy secondary to old trauma, with numbness of both 
lower extremities after exercise.  In August 1995, the 
veteran related complaints including pain in the right side 
of the back.  In February 1996, he complained of pain in the 
right hip and knee.  Additional records showed continued 
receipt of various medications from VA.  

In May 1995, the veteran underwent a VA orthopedic 
examination.  He reported the inservice tire explosion 
injury.  He sustained injuries to the back and was 
hospitalized for one week.  Thereafter, the veteran continued 
to have back pain.  He took Vicodin and Naprosyn for hip 
pain.  Extensive walking caused soreness in the right hip.  
Examination revealed that the veteran walked without a limp.  
There was a dorsal kyphosis with flattening of the lumbar 
curve.  There was good range of back motion.  Examination of 
the right leg showed a scar from vein harvesting for heart 
surgery.  He was able to stand and walk on his heels and 
toes.  There was limitation of hip flexion.  X-rays of the 
lumbosacral spine showed minimal degenerative changes.  In 
addition, X-rays revealed extensive calcification of the 
abdominal aorta, iliac vessels, and the superficial femoral 
arteries.  The diagnosis included history of back pain, 
possibly due to minimal degenerative change but without 
objective evidence of disability, and extensive 
arteriosclerosis involving the femoral arteries with some 
arterial insufficiency, a possible source of the veteran's 
lower extremity pain.  

In a May 1995 statement, the veteran offered further 
description of the in-service injury to his back.  He 
indicated that there was an explosion on a plane.  Landing 
gear debris hit his back and thrust him forward into the 
hangar door.  He was hospitalized for three days.  

In a March 1996 statement, the veteran offered additional 
explanation regarding his in-service hospital stay.  The day 
after the accident, his commanding officer and flight surgeon 
asked him to be discharged to their care.  His squadron was 
leaving the base soon and they wanted him to stay with the 
squadron because of his training in engine maintenance.  He 
was released the next day to the flight surgeon's care.  
After his discharge from the hospital, the veteran's hip and 
back bothered him.  He was told to sit in hot water when his 
back got bad.  He was later denied the opportunity to 
reenlist and was told he was a medical risk.         

In April 1996, the veteran was afforded another VA orthopedic 
examination.  He reported that he was injured in service in 
1944 when a plane blew up and he was struck by landing gear.  
During this exam, he stated that he had some surgical 
procedures and was given a 30-day medical leave.  His entire 
right side was involved.  The veteran explained that his 
right hip problems were getting worse, despite treatment 
including Vicodin and Naprosyn.  He walked slowly and without 
a limp.  There was an incisional scar on the upper right 
thigh.  The right thigh was .75 inches larger than the left 
thigh.  There was limitation of motion of the hips.  X-rays 
of the pelvis and hips showed extensive atherosclerosis of 
the iliac and femoral arteries bilaterally.  There were 
minimal, if any, degenerative changes.  The diagnosis was 
history of right hip pain associated with minimal 
degenerative joint disease (DJD) and atherosclerosis, with 
limitation of motion.  

The veteran also underwent a VA neurological examination.  He 
indicated that he had numbness on the right side of the body 
and severe low back pain.  After some walking, the right leg 
became weak, numb, and painful.  He took Vicodin and Naprosyn 
for arm and back pain.  The VA orthopedic clinic offered a 
diagnosis of spinal stenosis at L4-5 in 1993.  Neurological 
examination revealed strength of 4/5 in the right leg.  The 
examiner thought that the spinal stenosis might contribute to 
the right leg weakness.  There was decreased sensation to 
pinprick on the right side of the face, right arm, right leg, 
and right side of the body.  Deep tendon reflexes were 1+ to 
2+ throughout, with 1+ ankle reflexes bilaterally.  Straight 
leg raising was positive at 30 degrees on the right.  The 
diagnosis was lumbosacral spinal stenosis causing low back 
pain and right leg disability and numbness on the right side 
possibly due to a small lacunar infarction of the left 
thalamic or internal capsular areas.      

In June 1997, the RO afforded the veteran additional VA 
examinations.  During the orthopedic examination, he reported 
the same history of in-service injury.  He complained of 
right hip pain.  The examiner commented that physical 
examination was largely unchanged from the April 1996 exam.  
There was some increased dorsal kyphosis.  The examiner 
reviewed X-rays from the previous examination.  The diagnosis 
was history of back pain with minimal degenerative changes 
and limitation of lumbar flexibility and history of bilateral 
hip pain with minimal degenerative change and limitation of 
motion.  In a May 1998 addendum to the examination report, 
the examiner reviewed and discussed the medical evidence of 
record.  He concluded from this review that there was no 
basis for the allegation that the right hip condition had any 
relationship to the chest contusion of record or any other 
chest injury.    

The veteran also underwent an additional neurological 
examination.  The examiner commented that there was no change 
in objective conditions from the April 1996 exam.  However, 
the veteran complained that the pain was worse and he seemed 
to be somewhat weaker.  The diagnosis was lumbosacral spine 
stenosis and lacunar infarction in the left thalamic or 
internal capsular area, causing right-sided numbness and some 
weakness.  The examiner explained that the numbness was not 
caused by injury.  Comments in the examiner's May 1998 
addendum were not relevant to the veteran's back and right 
leg claims.   

The RO received a May 1998 statement from Dr. Young.  He 
indicated that the veteran was seen for evaluation of low 
back pain with radiation to the lower extremity.  The veteran 
reported that he was injured some 50 years ago when he was 
struck by a 700 pound part of an exploded airplane.  He 
sustained injuries to the back and shoulder.  The back caused 
continued problems over the 50 years.  Dr. Young indicated 
that he suggested to the veteran that his symptomatology was 
probably related to the accident because, at least by 
history, he had had back problems for 50 years.  He could not 
imagine that the veteran's current condition was not related 
to the accident.  After a severe injury like the one the 
veteran sustained, Dr. Young felt that he would have ongoing 
symptoms.  In office notes dated in June 1998, Dr. Young 
stated that the veteran was most definitely impaired as a 
result of low back injuries during his military service.  

The June 1998 VA neurological examination did not include 
evaluation of the claimed low back or right leg disorders.    

The veteran testified at a personal hearing in August 1998.  
He was walking by a hangar in February 1944 when an airplane 
that was taxiing by him blew up.  The landing gear struck him 
in the back and threw him against a steel hangar door.  He 
was treated with bedrest and discharged from sick bay the 
next day.  The doctor told him that he wanted to send him to 
the hospital for X-rays.  However, his commanding officer and 
flight surgeon wanted him to board ship with the squadron.  
The veteran questioned the accuracy of the entries in the 
service medical records.  He was first treated after service 
by Dr. Zazoff with multiple deep heat therapy treatments.  
The veteran had been self-treating in this way since that 
time.  In service, he only received aspirin for his back.  He 
currently took Naprosyn for his back as prescribed by VA.  
The veteran had been told that he had a cracked vertebra and 
that he was losing space between the vertebrae as he got 
older.  He indicated that these problems caused a shooting 
pain down the right leg.  He did not have osteoporosis.  He 
never used a back brace.        

The veteran submitted an extensive statement in October 1998, 
much of which duplicated his August 1998 testimony.  After 
being discharged from sick bay the day after the accident, he 
did not report to duty for another two weeks, during which 
time he had bedrest and then was given a 30-day medical leave 
because of his back.  After this leave, he was treated for a 
mouth infection.  He waited to also receive treatment for his 
back.  However, he was told that he was going on 58-day 
leave, after which he would be discharged.  He was told to go 
to VA for his medical problems.  The veteran did not wear a 
corset for his back.  His doctor told him to wear a six-inch 
support belt, which gave him freedom of movement required for 
his work.  He also used hot baths, Naprosyn, and Vicodin for 
pain.   

In December 1998, the veteran testified before a member of 
the Board.  Again, much of the testimony was duplicative of 
previous testimony and statements.  After the veteran 
returned to duty following the accident, while onboard ship, 
his back hurt very badly and he had difficulty running the 
stairs between the decks.  He was eventually put in a room 
only one deck below the flight deck.  The veteran testified 
that the claimed back and right leg disorders were related.  
Orthopedic physicians had told him that he had damage to the 
sciatic nerve.  His back treatment included the use of a 
professional heating lamp.  The veteran currently had chronic 
back pain.  The problems with the right leg went along with 
the back problems.  The veteran indicated that Dr. Young had 
never seen the veteran's service medical records.  His 
opinion was based on the history provided by the veteran.  
The veteran denied sustaining any injuries after his 
separation from service.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

1.  Back Disorder

Because the Board has found that new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for a back disorder, the 
Board must now consider the claim based on all the evidence 
of record.  As discussed above, immediately upon reopening a 
claim, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded.  
38 U.S.C.A. § 5107(a).  Winters, slip op. at 4.  A review of 
the evidence does find that the veteran's claim for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  

In addition, the Board finds that the veteran has been given 
adequate opportunity to submit evidence or argument on the 
issue and will not be prejudiced by the Board's current 
consideration of the claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for a back disorder.  The veteran is 
diagnosed as having DDD of the lumbar spine and stenosis at 
L4-5.  Service medical records reflect the occurrence of an 
accident in which the veteran was struck on the back by an 
airplane tire rim, causing a contusion.  The veteran's 
separation examination mentioned only that the veteran 
sustained a contusion in the chest area.  The service medical 
records are otherwise negative for any findings of chronic 
residual back disorder.     

The veteran has testified that he continued to have back 
problems after the accident both during and after service.  
The veteran's sworn testimony can be sufficient to bring the 
evidence into relative equipoise without sufficient evidence 
to rebut it, such that doubt must be resolved in his favor.  
Cartright v. Derwinski, 2 Vet. App.  24, 25 (1991); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the Board 
finds the total lack of evidence of a back disability in 
service or for many years later persuasive on the matter.

As stated above, the service medical records reflect no 
additional complaints of back pain or other symptomatology 
after the February 1944 accident.  Specifically, the veteran 
has testified that he was given a 30-day medical leave for 
his back, after which he was to undergo elective surgery.  
However, a review of the service medical records reveals only 
an entry in June 1945 related to a possible hernia diagnosed 
in service.  The entry reads, in pertinent part, that a 
"[h]ernia was discovered on examination March 15, 1945 after 
a week of long daily hours and heavy manual work as an AMM 
working on the repair of planes on the U.S.S. LUNGA POINT 
(CVE 94) in combat with the enemy.  The small hernia now 
descends only 1 - 1 1/4 inches in the inguinal canal, is freely 
reducable (sic) and asymptomatic.  This man has participated 
in four Naval operations (Leyte, Lingayin Gulfs, Iwo Jima and 
Okinawa) and need the thirty (30) day rehabilitation leave.  
It is recommended that the elective surgery be considered 
after his leave and before his return to sea duty."  It 
seems clear from this record that the leave referred to by 
the veteran was not medical in nature, and that the elective 
surgery mentioned was in reference to the possible hernia.  

Moreover, at the time of the original denial of the claim, 
only 12 years after the veteran's separation from service, 
the veteran did not produce, and the RO's solicitations did 
not elicit, any medical evidence of a back disorder.  In 
fact, the first medical evidence of back disorder consists of 
X-rays taken at a VA facility in 1991, more than 40 years 
after the veteran's separation from service.   

Dr. Young opined in his 1998 statement that the veteran's 
current back symptoms were probably related to the in-service 
accident.  However, as conceded by the veteran, Dr. Young 
never reviewed and considered the veteran's service medical 
records, but relied on the history and description of the 
accident and injuries as provided by the veteran.  The 
history provided by the veteran is largely unsupported by the 
medical evidence of record.  A medical opinion that relies on 
history as related by the veteran is no more probative than 
the facts alleged by the veteran.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for a 
back disorder.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.  

2.  Right Leg Disorder

Initially, the Board notes that in an October 1998 rating 
decision, the RO denied service connection for right hip DJD.  
There is no indication that the veteran has appealed that 
decision.  Therefore, the right hip disorder is not addressed 
as part of the claimed right leg disorder.    

The veteran essentially claims that he suffers from a right 
leg disorder that is in some way related service.  The Board 
finds that such a claim of direct service connection for a 
right leg disorder is not well grounded.  The medical 
evidence shows a diagnosis of arteriosclerosis of the femoral 
arteries.  The VA examiner opined that this disorder was a 
possible source of the lower extremity pain.  However, there 
is no competent medical evidence of record of a nexus between 
the arteriosclerosis of the femoral arteries and any incident 
of service.  Such medical evidence is required of a well 
grounded claim.  Epps, 126 F.3d at 1468.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for extensive arteriosclerosis involving the right 
lower extremity.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Epps, 126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for this right leg disorder, he should produce 
medical evidence that shows some relationship between the 
femoral arteriosclerosis and his period of active military 
service.  Robinette, 8 Vet. App. at 77-78.

In addition, the Board acknowledges the veteran's opinion 
that the right leg disorder is related to the back disorder.  
Such a statement implies a claim for secondary service 
connection.  A disability is secondarily service connected if 
it is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).  
     
With respect to a possible claim of secondary service 
connection, the Board acknowledges that the VA neurological 
examination report of April 1996 shows a diagnosis of lumbar 
spinal stenosis causing low back pain and right leg 
disability.  This statement suggests that the right leg 
disability may be a manifestation of the back disorder or may 
be a secondary condition.  However, as discussed above, 
service connection is not established for a back disorder.  
In fact, the veteran currently has no service-connected 
disabilities to which the claimed right leg disorder could be 
secondary.  Therefore, any claim of secondary service 
connection for the right leg disorder is moot.  


ORDER

Entitlement to service connection for a back disorder is 
denied. 

Entitlement to service connection for extensive 
arteriosclerosis involving the right lower extremity is 
denied.   


REMAND

The veteran seeks entitlement to service connection for a 
right shoulder disorder with limitation of motion and 
atrophy.  As a preliminary matter, the Board finds that this 
is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
Therefore, VA has a duty to assist the veteran in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (1997).  This duty includes the securing 
of relevant private medical records.  Robinette, 8 Vet. App. 
at 76.    

A review of the claims folder reveals references to treatment 
at Loyola Medical Center Pain Clinic and a diagnosis of 
reflex sympathetic dystrophy of the right arm and shoulder.  
No records from this facility are contained in the claims 
folder.  Information in these records may be of substantial 
importance in the adjudication of the right shoulder claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran in 
writing and request that he provide the 
complete name and address of the Loyola 
Medical Center Pain Clinic, as well as 
approximate dates of treatment.  After 
securing any necessary release, the RO 
should attempt to obtain those records.  
Any negative response must be associated 
with the claims folder.    

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a right shoulder disorder 
with limitation of motion and atrophy.  
If the disposition remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
He is free to submit additional evidence as desired.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

